                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF VIRGINIA
                               Alexandria Division


UNITED STATES OF AMERICA


             V.                               Criminal No. l:20-cr-239-l
                                              The Hon. T. S. Ellis, III
ALEXANDA AMON KOTEY,

             Defendant.


       WAIVER OF SPEEDY TRIAL RIGHTS PURSUANT TO TITLE 18
                        UNITED STATES CODE § SlGKcRl)


       After consultation with my attorney, I am advised that the trial of a

defendant charged in an information or indictment shall commence within seventy

(70) days from the filing date (and making public) of the information or indictment,

or from the date the defendant has appeared before a judicial officer of the court in

which such charge is pending, whichever date last occurs.

       Understanding this, I hereby waive my right to a speedy trial and consent to

scheduling the start of my trial for a date before December 31, 2021, which is

beyond the speedy trial deadline.


Date./O           clO
                                                 exanda Amon Kotey


                                              Respectfully submitted,

                                              DEFENDANT
                                              By Counsel


                                              Kenneth P. Troccoli
                                              Virginia Bar Number 27177
